Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 11, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  157417 & (77)(78)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 157417
                                                                     COA: 334063
                                                                     Wayne CC: 15-007041-FC
  FRANKLYN DIMUN GARRISON,
          Defendant-Appellant.

  _____________________________________/

         By order of July 29, 2019, the prosecutor was directed to answer Issue VI of the
  application for leave to appeal the January 30, 2018 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration of the two
  issues not addressed by that court during its initial review of this case – Issues V and VI
  in the defendant’s supplemental brief, filed under AO 2004-6 (Minimum Standards for
  Indigent Criminal Appellate Defense Services), Standard 4. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court. The motions for peremptory reversal and for the
  appointment of counsel are DENIED.

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 11, 2019
         t1204
                                                                                Clerk